DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 11/2/2021.
Claims 1and 3 are amended.
Claims 2 and 8-10 are cancelled.
Claims 1 and 3-7 are pending in the current application.
Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the housing for the transducer motor is rotatable relative to the trolling motor.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the prior art does not disclose or suggest “a boat mount bracket configured to connect a rod sleeve (of the transducer) to the trolling motor sleeve.  The applicant further indicates that the arrangement of Vance includes a housing mounted directly to the trolling motor such that it is not rotatable relative to the trolling motor. The examiner disagrees.  First the examiner notes that the claims do not include a limitation that the housing for the transducer motor is rotatable relative to the .  
Drawings
The drawings filed 11/2/2021 are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vance, US 20210056944 (provisional filed August 22, 2019) in view of Hickman, US 4926399.  
Regarding claims 1 and 7: Vance discloses a transducer mount comprising a housing 130; a motor 140 coupled to and disposed within the housing; an elongated rod 110 extending from the housing and operably coupled to the motor (See Fig. 2), wherein the motor is configured to rotate the elongated rod about a longitudinal axis of the elongated rod in a first direction and a second direction opposite the first direction 
a boat mount bracket 120 configured to couple the transducer mount to portion of a boat; and a transducer configured to be coupled to the elongated rod.  
Vance does not explicitly disclose a transducer mount bracket configured to mount the transducer to the elongated rod, however Vance does disclose mounting the transducer to the elongated rod with fasteners, adhesive or other means. 
Hickman discloses a transducer mounting bracket, plates 62 and 63 secured with fasteners and a clamp.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a transducer mounting bracket as disclosed by Hickman to mount the transducer.  The motivation for doing so is to be able to quickly change the transducer or remove it from the elongated rod when not in use. 
The examiner interprets the journal bearings 121 & 122 of Vance as a rod sleeve and the portion of the trolling motor surrounded by boat mount bracket 120 to be a trolling motor sleeve.  Such connection allows independent rotation of the trolling motor and transducer shafts.
Regarding claim 3: Vance also discloses a trolling motor mounted on the boat mount bracket 120 (See Fig. 1).  Although not explicit in disclosing a second slot to fit the trolling motor shaft, such is obvious and inherent in the mount 120 shown in Figure 1 of Vance.
Regarding clam 4: Vance does not explicitly disclose a third slot disposed in between the first and second slots configured to receive an electrical cable.  Figure 1 of Vance appears to show a third slot with an electrical wire extending from the trolling 
Regarding claim 5: Vance discloses an indicator cap 134 rotatably coupled to the housing that rotates with the elongated rod.
Regarding claim 6: Vance discloses a remote control 180 comprising a switch 170 to activate the motor to rotate the elongated rod in either direction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTHONY D WIEST/Primary Examiner, Art Unit 3617